     Case 3:19-cv-01539-DMS-DEB Document 116 Filed 03/02/21 PageID.1916 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     KRISTINA RAINES and DARRICK                       Case No.: 19-cv-01539-DMS-DEB
       FIGG, individually and on behalf of all
12
       others similarly situated,                        ORDER DISMISSING PLAINTIFFS’
13                                     Plaintiffs,       FOURTH CAUSE OF ACTION
14     v.
15
       U.S. HEALTHWORKS MEDICAL
16     GROUP, et al.,
17                                   Defendants.
18
19          Pending before the Court is Plaintiffs’ ex parte application for an order dismissing
20    the fourth cause of action in the Third Amended Complaint with prejudice.
21          On January 25, 2021, the Court granted Defendants’ motion to dismiss Plaintiffs’
22    Third Amended Complaint (“TAC”). (ECF No. 114.) The Court dismissed Counts One,
23    Two, and Three with prejudice and dismissed Count Four without prejudice, granting
24    Plaintiffs fourteen (14) days’ leave to amend. The time for Plaintiffs to file a Fourth
25    Amended Complaint has since expired.
26          On February 26, 2021, Plaintiffs filed the present application, stating they do not
27    elect to file a Fourth Amended Complaint, but rather intend to appeal the Court’s dismissal
28    of the TAC. (ECF No. 115.)

                                                     1
                                                                               19-cv-01539-DMS-DEB
     Case 3:19-cv-01539-DMS-DEB Document 116 Filed 03/02/21 PageID.1917 Page 2 of 2



 1          In the Ninth Circuit, an order dismissing a complaint with leave to amend is not a
 2    final order for purposes of appeal. WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136–37
 3    (9th Cir. 1997) (en banc). “Unless a plaintiff files in writing a notice of intent not to file
 4    an amended complaint, [a dismissal order with leave to amend] is not an appealable final
 5    decision.” Lopez v. City of Needles, 95 F.3d 20, 22 (9th Cir. 1996). Here, the filing of
 6    such a notice of intent “gives the district court an opportunity to . . . to enter an order
 7    dismissing the action, one that is clearly appealable.” Id. Plaintiffs request the Court
 8    dismiss Count Four with prejudice to permit an appeal. (ECF No. 115 at 2.)
 9          Accordingly, Plaintiffs having submitted written notice of their intent not to file an
10    amended complaint and request for dismissal, the Court GRANTS Plaintiffs’ request and
11    DISMISSES Plaintiffs’ fourth cause of action in the TAC with prejudice, pursuant to the
12    reasoning in the January 25, 2021 Order.
13          IT IS SO ORDERED.
14
15    Dated: March 2, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                 19-cv-01539-DMS-DEB
